UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811- 01136 Guggenheim Funds Trust (Exact name of registrant as specified in charter) 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Address of principal executive offices) (Zip code) Donald C. Cacciapaglia, President Guggenheim Funds Trust 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Name and address of agent for service) Registrant's telephone number, including area code:1-301-296-5100 Date of fiscal year end: September 30 Date of reporting period: March 31, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Reports to Stockholders. Guggenheim Funds Semi-Annual Report Fundamental Alpha Guggenheim Mid Cap Value Fund SBMCV-SEMI-0314x0914 guggenheiminvestments.com TABLE OF CONTENTS DEAR SHAREHOLDER 2 ECONOMIC AND MARKET OVERVIEW 3 ABOUT SHAREHOLDERS’ FUND EXPENSES 4 MID CAP VALUE FUND 6 NOTES TO FINANCIAL STATEMENTS 13 OTHER INFORMATION 20 INFORMATION ON BOARD OF TRUSTEES AND OFFICERS 23 GUGGENHEIM INVESTMENTS PRIVACY POLICIES 27 GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT | 1 March 31, 2014 Dear Shareholder: Security Investors, LLC (the “Investment Adviser”) is pleased to present the semi-annual shareholder report for one Fund in our Guggenheim Funds Trust (the “Fund”) for the six-month period ended March 31, 2014. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global, diversified financial services firm. Guggenheim Funds Distributors, LLC is the distributor of the Funds. Guggenheim Funds Distributors, LLC is affiliated with Guggenheim and the Investment Adviser. We encourage you to read the Economic and Market Overview section of the report, which follows this letter, and then the Fund Profile for each Fund. We are committed to providing innovative investment solutions and appreciate the trust you place in us. Sincerely, Donald C. Cacciapaglia President April 30, 2014 Read a prospectus and summary prospectus (if available) carefully before investing. It contains the investment objectives, risks, charges, expenses and other information, which should be considered carefully before investing. Obtain a prospectus and summary prospectus (if available) at guggenheiminvestments.com or call 800.820.0888. There can be no assurance that any investment product will achieve its investment objective(s). There are risks associated with investing, including the entire loss of principal invested. Investing involves market risks. The investment return and principal value of any investment product will fluctuate with changes in market conditions. 2 | GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT ECONOMIC AND MARKET OVERVIEW March 31, 2014 Investment markets continued to rally through the six months ended March 31, 2014, thanks to a steadily improving U.S. economy and ongoing U.S. central bank easing. Contributing to performance of equities were growing confidence in the sustainability of the U.S. economic recovery, favorable corporate profit growth, supportive valuations, interest rates below their long-run level, and positive inflows, as investors concerned about the end of quantitative easing and its impact on interest rates rotated out of fixed-income investments into equities. In January 2014, based on positive economic data and a better jobs picture, the U.S. Federal Reserve (the “Fed”) began its long-expected tapering program, reducing monthly purchases by $10 billion. The Fed continued to taper even after acknowledging in March that the economy had slowed during the winter months, which were unusually harsh for much of the U.S. By April, it was buying only $55 billion a month, down from $85 billion in December 2013. In March 2014, while noting that the U.S. economy has not yet reached full employment, the Fed also unlinked attainment of a 6.5% unemployment level with a potential rate hike, since the unemployment rate in February was approaching that level. Revised guidance from new Fed Chair Janet Yellen seemed to indicate that a rise might not be considered until mid-2015, at the earliest, although she stressed that it would depend on labor market conditions and the inflation rate. Still, the date was earlier than many market participants had expected, which knocked the market off record highs reached earlier in the six-month period. Even though upcoming economic reports may reflect the impacts from the severe winter weather, and international tensions remain high, the arrival of spring was expected to return the U.S. economy to its improving trend. Pent-up demand resulting from the huge gap in household formation over the prior several years continues to buoy the housing market, while a pickup in global demand bodes well for the U.S. manufacturing sector. Consumption is rising due to an increase in net worth, resulting from the rebound in housing and asset prices, which has boosted retail sales, and consumer sentiment measures. The consensus expectation for 2014 growth stands at 3.0%, compared with 1.9% for 2013. Momentum driven by the favorable macro environment is supporting equities and moving spreads tighter, helping perpetuate the risk-on mode that has prevailed in the U.S. since 2008. Investors who want income will have to keep investing, but buying cheap securities may be a thing of the past. Recent volatility indicates that investors must guard against becoming complacent about the quality of investments they make and their inherent risks. The Fed continues pumping enormous amounts of liquidity into the system but, with little expectation that it will raise interest rates before 2015, the expansion is likely to continue. Even when the Fed does hike, it typically takes another two years before a recession threatens growth. While the economy may be entering a new era where interest rates head higher over the long term, there is likely a ceiling on how high rates can rise in advance of eventual monetary tightening. For the six months ended March 31, 2014, the Standard & Poor’s 500® (“S&P 500”) Index* returned 12.51%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index* returned 6.41%. The return of the MSCI Emerging Markets Index* was 1.39%. In the bond market, the Barclays U.S. Aggregate Bond Index* posted a 1.70% return for the period, while the Barclays U.S. Corporate High Yield Index* returned 6.67%. The return of the BofA Merrill Lynch 3-Month U.S. Treasury Bill Index* was 0.03% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. * Index Definitions: The following indices are referenced throughout this report. Indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees, or expenses. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada. MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. S&P 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT | 3 ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) All mutual funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur two types of costs: (i) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (ii) ongoing costs, including management fees, administrative services, and shareholder reports, among others. These ongoing costs, or operating expenses, are deducted from a fund’s gross income and reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning September 30, 2013 and ending March 31, 2014. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fourth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other mutual funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges (“CDSC”) on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. 4 | GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) (concluded) Expense Ratio1 Fund Return Beginning Account Value September 30, 2013 Ending Account Value March 31, 2014 Expenses Paid During Period2 Table 1. Based on actual Fund return3 Mid Cap Value Fund A-Class 1.39% 10.53% B-Class 2.22% 10.05% C-Class 2.10% 10.12% Table 2. Based on hypothetical 5% return (before expenses) Mid Cap Value Fund A-Class 1.39% 5.00% B-Class 2.22% 5.00% C-Class 2.10% 5.00% 1 Annualized and excludes expenses of the underlying funds in which the Funds invest. 2 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period September 30, 2013 to March 31, 2014. GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT | 5 FUND PROFILE (Unaudited) March 31, 2014 MID CAP VALUE FUND OBJECTIVE: Seeks long-term growth of capital. Holdings Diversification (Market Exposure as % of Net Assets) “Holdings Diversification (Market Exposure as % of Net Assets)” excludes any temporary cash investments. Inception Dates: A-Class May 1, 1997 B-Class May 1, 1997 C-Class January 29, 1999 Ten Largest Holdings (% of Total Net Assets) Hanover Insurance Group, Inc. 4.6% Computer Sciences Corp. 3.5% Owens-Illinois, Inc. 2.8% Covanta Holding Corp. 2.8% Reinsurance Group of America, Inc. — Class A 2.7% Cameco Corp. 2.4% American Financial Group, Inc. 2.3% Bunge Ltd. 2.2% Orbital Sciences Corp. 2.0% Whiting Petroleum Corp. 1.9% Top Ten Total 27.2% 6 | GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2014 MID CAP VALUE FUND Shares Value COMMON STOCKS† - 98.5% FINANCIALS - 26.9% Hanover Insurance Group, Inc. $ Reinsurance Group of America, Inc. — Class A American Financial Group, Inc. Northern Trust Corp. WR Berkley Corp. Endurance Specialty Holdings Ltd. Huntington Bancshares, Inc. Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. SVB Financial Group* Wintrust Financial Corp. Lexington Realty Trust Popular, Inc.* First Niagara Financial Group, Inc. Home Loan Servicing Solutions Ltd. Ocwen Financial Corp.* Zions Bancorporation City National Corp. Employers Holdings, Inc. FirstMerit Corp. First Midwest Bancorp, Inc. Redwood Trust, Inc. Investors Real Estate Trust Campus Crest Communities, Inc. Hancock Holding Co. Total Financials INDUSTRIALS - 15.7% Covanta Holding Corp. Orbital Sciences Corp.* Navigant Consulting, Inc.* Aegion Corp. — Class A* Quanta Services, Inc.* URS Corp. ICF International, Inc.* General Cable Corp. DigitalGlobe, Inc.* Towers Watson & Co. — Class A United Stationers, Inc. AZZ, Inc. Saia, Inc.* Thermoenergy Corp.* Total Industrials INFORMATION TECHNOLOGY - 11.6% Computer Sciences Corp. IXYS Corp.2 Maxwell Technologies, Inc.*,2 Shares Value Global Payments, Inc. $ FLIR Systems, Inc. Semtech Corp.* RF Micro Devices, Inc.* Liquidity Services, Inc.* Integrated Device Technology, Inc.* Total Information Technology ENERGY - 10.8% Cameco Corp. Whiting Petroleum Corp.* Superior Energy Services, Inc. Oasis Petroleum, Inc.* Patterson-UTI Energy, Inc. Resolute Energy Corp.* Sanchez Energy Corp.* C&J Energy Services, Inc.* Energy XXI Bermuda Ltd. Total Energy CONSUMER DISCRETIONARY - 9.3% Brown Shoe Company, Inc. DR Horton, Inc. DeVry Education Group, Inc. Cabela's, Inc.* Scholastic Corp. Jones Group, Inc. Gentex Corp. Guess?, Inc. Chico's FAS, Inc. Total Consumer Discretionary MATERIALS - 9.0% Owens-Illinois, Inc.* Sonoco Products Co. Royal Gold, Inc. Landec Corp.* Coeur Mining, Inc.* Olin Corp. Allied Nevada Gold Corp.* Berry Plastics Group, Inc.* Total Materials UTILITIES - 5.7% Black Hills Corp. UGI Corp. Pepco Holdings, Inc. Great Plains Energy, Inc. MDU Resources Group, Inc. Westar Energy, Inc. Total Utilities SEE NOTES TO FINANCIAL STATEMENTS. GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT | 7 SCHEDULE OF INVESTMENTS (Unaudited) (concluded) March 31, 2014 MID CAP VALUE FUND Shares Value HEALTH CARE - 5.1% Kindred Healthcare, Inc. $ MEDNAX, Inc.* Hologic, Inc.* Alere, Inc.* Edwards Lifesciences Corp.* Universal Health Services, Inc. — Class B Total Health Care CONSUMER STAPLES - 4.4% Bunge Ltd. Hormel Foods Corp. Ingredion, Inc. Total Consumer Staples Total Common Stocks (Cost $974,090,319) CONVERTIBLE PREFERRED STOCKS††† - 0.0% Thermoenergy Corp. *,1,3 Total Convertible Preferred Stocks (Cost $819,654) Shares Value SHORT TERM INVESTMENTS† - 1.0% Dreyfus Treasury Prime Cash Management Fund $ Total Short Term Investments (Cost $12,977,255) Face Amount CONVERTIBLE BONDS†† - 0.6% INDUSTRIALS - 0.6% DryShips, Inc. 5.00% due 12/01/14 $ Total Convertible Bonds (Cost $7,010,865) Total Investments - 100.1% (Cost $994,898,093) $ Other Assets & Liabilities, net - (0.1)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 PIPE (Private Investment in Public Equity) — Stock issued by a company in the secondary market as a means of raising capital more quickly and less expensively than through registration of a secondary public offering. 2 Affiliated issuers — See Note 10. 3 Illiquid security. 8 | GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. MID CAP VALUE FUND STATEMENT OF ASSETS AND LIABILITIES (Unaudited) March 31, 2014 Assets: Investments in unaffiliated issuers, at value (cost $958,309,244) $ Investments in affiliated issuers, at value (cost $36,588,849) Total investments (cost $994,898,093) Prepaid expenses Cash Receivables: Dividends Securities sold Fund shares sold Interest Foreign taxes reclaim Total assets Liabilities: Payable for: Securities purchased Fund shares redeemed Management fees Distribution and service fees Fund accounting/administration fees Transfer agent/maintenance fees Trustees' fees* Miscellaneous Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ A-Class: Net assets $ Capital shares outstanding Net asset value per share $ Maximum offering price per share (Net asset value divided by 95.25%) $ B-Class: Net assets $ Capital shares outstanding Net asset value per share $ C-Class: Net assets $ Capital shares outstanding Net asset value per share $ STATEMENT OF OPERATIONS (Unaudited) Period Ended March 31, 2014 Investment Income: Dividends (net of foreign withholding tax of $43,088) $ Interest Total investment income Expenses: Management fees Transfer agent/maintenance fees: A-Class B-Class C-Class Distribution and service fees: A-Class B-Class C-Class Fund accounting/administration fees Trustees' fees* Custodian fees Tax expense 32 Miscellaneous Total expenses Net investment income Net Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments in unaffiliated issuers Investments in affiliated issuers Options written Net realized gain Net change in unrealized appreciation (depreciation) on: Investments in unaffiliated issuers Investments in affiliated issuers Options written ) Net change in unrealized appreciation (depreciation) Net realized and unrealized gain Net increase in net assets resulting from operations $ * Relates to Trustees not deemed “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act. SEE NOTES TO FINANCIAL STATEMENTS. GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT | 9 MID CAP VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended March 31, (Unaudited) Year Ended September 30, Increase (Decrease) in Net Assets From Operations: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments Net increase in net assets resulting from operations Distributions to shareholders from: Net realized gains A-Class ) ) B-Class ) ) C-Class ) ) Total distributions to shareholders ) ) Capital share transactions: Proceeds from sale of shares A-Class B-Class C-Class Distributions reinvested A-Class B-Class C-Class Cost of shares redeemed A-Class ) ) B-Class ) ) C-Class ) ) Net increase (decrease) from capital share transactions ) Net increase in net assets Net assets: Beginning of period End of period $ $ Accumulated net investment loss at end of period $ ) $ ) Capital share activity: Shares sold A-Class B-Class C-Class Shares issued from reinvestment of distributions A-Class B-Class C-Class Shares redeemed A-Class ) ) B-Class ) ) C-Class ) ) Net increase (decrease) in shares ) 10 | GUGGENHEIM MID CAP VALUE FUND SEMI-ANNUAL REPORT SEE NOTES TO FINANCIAL STATEMENTS. MID CAP VALUE FUND FINANCIAL HIGHLIGHTS This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating a Fund’s performance for the periods presented. A-Class Period Ended March 31, 2014a Year Ended September 30, Year Ended September 30, Year Ended September 30, Year Ended September 30, Year Ended September 30, Per Share Data Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income (loss)b ) ) Net gain (loss) on investments (realized and unrealized) ) Total from investment operations ) Less distributions from: Net investment income — — — ) ) ) Net realized gains ) ) ) — — ) Total distributions ) Net asset value, end of period $ Total Returnc % % % %) % % Ratios/Supplemental Data Net assets, end of period (in thousands) $ Ratios to average net assets: Net investment income (loss) % % %) %) % % Total expenses % Portfolio turnover rate 13
